         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA



Vote Forward, et al,

Plaintiffs,

v.                                                           Case No. 20-cv-2405


DeJoy, et al.,

Defendants.




                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                 EMERGENCY MOTION TO ENFORCE AND MONITOR
                  COMPLIANCE WITH PRELIMINARY INJUNCTION

                                       INTRODUCTION

        In three related cases, this Court enjoined the Postal Service from enforcing a prohibition

on late and extra trips. Consistent with and pursuant to these orders, the Postal Service has made

clear to its managers and employees, in writing and oral instruction, on no fewer than five separate

instances over the past month that such trips are not banned, but rather are authorized and should

be used if they will effectuate timely delivery of the mail. And it has produced data showing that

hundreds, often thousands, of such trips occur every day—indeed, there were 2,178 late trips and

740 extra trips yesterday alone. Defendants have indisputably complied with this Court’s orders,

which they treat with the utmost seriousness.

        Nonetheless Plaintiffs in those three cases—NAACP v. USPS, 20-cv-2296 (EGS) (D.D.C.)

(“NAACP”), Richardson v. Trump, 20-cv-2262 (EGS) (D.D.C.), and Vote Forward v. DeJoy, 20-

cv-2405 (EGS) (D.D.C)—have filed identical motions claiming there are “substantial questions”

                                                 1
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 2 of 17




regarding whether Defendants have complied with this Court’s orders. They ask the Court to order

the Postal Service to produce burdensome and extraneous data, which, by its very nature would be

of a lower and less reliable quality than the data currently produced, on an accelerated timeline.

To be sure, Plaintiffs could have requested the production of such data at the preliminary injunction

stage. But they have no basis whatsoever to suggest that such data is now required due to the

Postal Service’s supposedly non-compliance with this Court’s orders.

       To begin, Defendants take their compliance with the orders of this Court and those of other

Courts in these related cases very seriously. That is why, whenever there was even a shadow of

ambiguity regarding the scope of a court’s order, Defendants have sought explicit clarification

from the Court. See, e.g., Defs.’ Mot. Clarify Prelim Inj., ECF No. 83, State of Washington v.

Trump, No. 20-cv-3127-SAB (E.D. Wash. Sept. 23, 2020); Defs.’ Mem. Supp. Mot. for

Clarification or Modification, ECF No. 60, Jones v. USPS, No. 20-cv-6516 (VM) (S.D.N.Y. Sept.

26, 2020); Defs.’ Mot for Clarification, ECF No. 54, State of New York v. Trump, No. 20-cv-2340

(EGS); Mot. for Clarification and/or Reconsideration, Pennsylvania v. DeJoy, No. 20-cv-4096-

GAM (E.D. Pa. Oct. 5, 2020). But no clarification was needed as to this Court’s orders concerning

extra or late trips because those provisions were explicit, and Defendants have indisputably

complied with each of them.

       First, Plaintiffs cannot show—and have not even seriously tried to show—that Defendants

might be violating this Court’s orders. All parties agree that this Court in all three cases enjoined

the Postal Service from prohibiting late and extra trips. And all parties agree that the Postal

Service, both before and after this Court issued its orders, has expressly instructed its employees

on numerous occasions that such trips are not banned, but should be used when necessary. Indeed,

all parties agree that such trips occur every day.



                                                     2
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 3 of 17




       What Plaintiffs instead seem to be arguing is that this Court’s orders, despite expressly

applying to a ban on late and extra trips, reached further to target any guidance for when such trips

might be helpful, and when such trips might be counterproductive to the expeditious delivery of

the mail. But Plaintiffs do not cite to any provision of any of the three Orders that contains such

a prohibition. Of course, Defendants could not fail to comply with language that is not in the text

of an Order, let alone an Order that would be proper under Federal Rule of Civil Procedure 65(d).

The Federal Rules require that an injunction clearly specify what conduct is prohibited—in this

case, as this Court ordered explicitly, a ban on late and extra trips.

       To be clear, other courts have issued orders that could be read to apply to the guidelines

that is the apparent basis of Plaintiffs’ present motions. See, e.g., Order ¶ 4(b), ECF No. 63,

Pennsylvania v. DeJoy, No. 20-cv-2096 (GAM) (E.D. Pa.) (enjoining “continued implementation

or enforcement of the Guidelines regarding transportation”).             Accordingly, in those cases,

Defendants moved weeks ago to clarify the scope and status of those guidelines in light of the

confusion and disruption to service such an order would cause. See Mot. for Clarification, at 4,

ECF No. 66, Pennsylvania v. DeJoy, No. 20-cv-2096 (GAM) (E.D. Pa.) (noting that provision

related to guidelines “may create the impression that local offices must always permit late and

extra trips without any limitation which unquestionably would negatively impact service.”). And

the U.S. District Court for the Eastern District of Pennsylvania agreed, and clarified its order to

make clear that the guidelines were “supersed[ed] . . . to the extent they conflict” with the

requirement that “[t]ransportation, in the form of late and extra trips is authorized and shall be used

when reasonably necessary to meet service standards.” Order, at 1-2, ECF No. 70, Pennsylvania

v. DeJoy, No. 20-cv-2096 (GAM) (E.D. Pa.). This is the same instruction that the Postal Service

sent out as early as September 21. It is difficult to see how Defendants could be acting in a



                                                   3
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 4 of 17




supposedly “non-compliant” fashion with the orders of this Court when they have been fully

transparent about their position on this issue in public filings with district courts. Again, had there

been any ambiguity on this issues in these case, Defendants would have moved to clarify them

here as well, as it did with other issues that this Court recently decided in Defendants’ favor. It is

telling that, despite numerous courts having issued the same prohibition against a ban on extra and

late trips, Plaintiffs in these cases are the only ones nationwide who have alleged non-compliance

by Defendants.

       Second, Plaintiffs request data so they can purportedly “assess” Defendants’ compliance

with this Court’s order. But the data they seek would be irrelevant for such an exercise. Plaintiffs

do not need daily, granular data productions to confirm that late and extra trips are indeed

occurring, and that the Postal Service has sent multiple guidance documents confirming that

employees may continue to use late and extra trips. In any event, Defendants are already

providing, on a weekly basis, information on the number of late and extra trips that occur each day

pursuant to the order of the United States District Court for the Eastern District of Pennsylvania.

And that data has shown that late and trips have always occurred.

       Nor would daily information on service scores (i.e., on-time performance) assist the Court

in judging the Postal Service’s compliance with an order prohibiting a ban on late and extra trips,

as such scores are the product of a number of factors, as the United States District Court for the

Southern District of New York has recognized. Moreover, daily service performance data is

incomplete, subject to change, and overall, is simply not an accurate representation of the Postal

Service’s service performance. See Saleem Dec. ¶ 5. Rather, weekly data, of the sort already

provided to Plaintiffs, “is much more representative and accurate.” Id. It is difficult to see how

either Plaintiffs or this Court would benefit from unrepresentative, inaccurate daily data,



                                                  4
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 5 of 17




particularly when such data would not actually demonstrate compliance (or noncompliance) with

this Court’s orders.

       Finally, requiring the Postal Service to produce such data on a daily basis would be

burdensome and interfere with the Postal Service’s ability to gather the analytics it needs to steer

an organization of 630,000 employees in the critical ten days before the Election. Plaintiffs suggest

that their request is essentially costless. It is not. Plaintiffs continue to make unsupported

accusations of noncompliance, with the result being that Defendants are constantly required to

divert focus from preparing for an election to providing declarations about their efforts. Indeed,

attempting to comply with Plaintiffs belated demand would consume the resources of the Postal

Service’s data analytics group, preventing it from providing other information to operationally

support the Postal Service’s Election Mail efforts. Plaintiffs’ litigation tactics are directly contrary

to their own purported goal of ensuring the timely and efficient delivery of Election Mail over the

next ten days.

       For these reasons, Plaintiffs’ motions should be denied.

                                            ARGUMENT

       Plaintiffs note that the Court has “inherent power to enforce its judgments,” pursuant to

which discovery may be appropriate if “significant questions regarding noncompliance have been

raised.” Damus v. Nielsen, 328 F.R.D. 1, 2-4 (D.D.C. 2018); see also Heredia Mons v. Wolf, No.

19-cv-1593 (JEB), 2020 WL 4201596, at *2 (D.D.C. July 22, 2020). The “significant question”

requirement requires evidence of noncompliance, not merely speculation. See id. at *2-3 (in a case

where court required defendant agency to provide individualized procedural protections to

litigants, court concluded that there was affidavit evidence of litigants not receiving individualized

process). Plaintiffs fail to raise any such questions, much less significant ones.



                                                   5
          Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 6 of 17




    I.      Defendants have indisputably complied with this Court’s Orders.

         In each of these three related cases, the Court enjoined USPS’s prohibition of late trips and

extra trips:1

    •    In NAACP the Court ordered that “Defendants are hereby enjoined from enforcing the
         Transportation Policy Changes,” Order, ECF No. 31, which it defined as “the prohibition
         on ‘late trips’ and ‘extra trips’ (collectively ‘Transportation Policy Changes’)”, Mem. Op.,
         at 6-7, ECF No. 32 (emphasis added).

    •    In Richardson, the Court ordered that “Defendants are hereby enjoined from enforcing the
         Late/Extra Trips Policy,” Order, ECF No. 64, which it defined as “changes prohibiting
         ‘late trips’ and ‘extra trips’ (‘Late/Extra Trips Policy’),” Mem. Op, at 4, ECF No. 65
         (emphasis added).

    •    In Vote Forward, the Court enjoined Defendants “from enforcing the Late/Extra Trips
         Policy,” Order, ECF No. 31, which it defined as the requirement that “(1) ‘[a]ll trips will
         depart on time (Network, Plant And Delivery); late trips are no longer authorized or
         accepted’; (2) “[e]xtra trips are no longer authorized or accepted’ (3) ‘[c]arriers must
         begin on time, leave for the street on time, and return on time’; and (4) ‘no additional
         transportation will be authorized to dispatch mail to the Plant after the intended dispatch’
         (collectively, the ‘Late/Extra Trips Policy’),” Mem. Op., at 3, ECF No. 32 (emphasis
         added).

         Pursuant to these injunctions, USPS cannot prohibit or ban late and extra trips. In

recognition of this proscrption (one that has been ordered by multiple district courts in addition to

this one), USPS has repeatedly reiterated to its employees that there is no ban on late and extra

trips:




1
  In the fourth related case in this district, State of New York v. Trump, No. 20-cv-240 (EGS), the
Court similarly “enjoined Defendants from enforcing . . . the prohibition of ‘late trips’ and ‘extra
trips.’” Order, at 1 ECF No. 62
                                                  6
        Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 7 of 17




   •   As early as September 21, USPS instructed its managers that: “the Postmaster General has
       not banned the use of late or extra trips; when operationally required, late or extra trips are
       permitted. . . . [T]ransportation, in the form of late or extra trips that are reasonably
       necessary to complete timely mail delivery, is not to be unreasonably restricted or
       prohibited. Managers are authorized to use their best business judgment to meet [USPS]
       service commitments.” Supplemental Clarifying Instructions, at 3, [Ex A.]. USPS further
       specifically instructed that this guidance “supersede[s] any previous guidance . . . that could
       be seen as conflicting with these Instructions, whether from Headquarters or the field.” Id.
       at 1.

   o On September 24, USPS informed all of its employees that: “[l]ate or extra trips have not
     been banned; they should not be restricted if they are reasonably necessary to complete
     timely mail delivery.” Stand-Up Talk, at 2 [Ex. B].

   o On September 25, USPS not only explained that extra trips were not banned, but that they
     should affirmatively be used in certain circumstances: “Extra transportation resources are
     authorized and instructed to be used to ensure that Election Mail reaches its intended
     destination in a timely manner.” Additional Election Mail Resources, at 2 [Ex. C].

   o On October 13, USPS again emphasized that “late and extra trips are not banned,” and that
     “[p]re-approval is not needed for late and extra trips.” Moreover, “late and extra trips that
     would facilitate the on-time delivery of Election Mail are authorized and encouraged – we
     are committed to using such trips to deliver Election Mail on time.” Supplemental
     Guidance Mem., at 3 [Ex. D.]

   o On October 16, USPS issued a mandatory Stand-Up Talk to all employees, where it stated
     that “[l]ate and extra trips . . . should be used when they would facilitate the expeditious
     delivery of Election Mail” and that “[t]ransportation, in the form of late and extra trips is
     authorized and shall be used where reasonably necessary to meet service standards and
     service performance targets. The Postal Service shall use extra trips to meet service
     commitments when feasible.” October Stand-Up Talk, at 1, 2 [Ex. E.]. The Postal Service
     further stated that “[a]ny conflicting guidance is superseded.” Id. at 3.

       USPS has therefore emphasized no fewer than five times that late and trips are not banned,

and, rather, are authorized and should be used when necessary to meet the Postal Service’s service

targets. This guidance indisputably complies with this Court’s orders.

       Nor is there any doubt that late and extra trips are still occurring. Pursuant to the order of

the District Court for the Eastern District of Pennsylvania, USPS has provided data, which—as

Plaintiffs acknowledge—indicates that USPS has had between 702 and 2,374 late trips per day and

between 464 and 1,748 extra trips per day during the first half of October. See Daily Late and

                                                 7
           Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 8 of 17




Extra Trips Oct 1, 2020 – Oct. 15, 2020, ECF No. 76-2, Pennsylvania v. USPS, 20-cv-4096

(GAM). Indeed, yesterday, October 22, 2020, there were 2,178 late trips, and 740 extra trips. See

Daily Late and Extra Trips Oct. 1, 2020 – Oct. 22, 2020 [Ex. F].

          The Postal Service has thus demonstrated that (1) it has instructed its employees—

repeatedly and explicitly—that late and extra trips are not prohibited, and (2) that the data makes

clear that such trips are occurring hundreds, often thousands, of times per day. There can be no

question—much less a “significant question”—regarding Defendants’ compliance with this

Court’s orders.2

    II.      Plaintiffs fail to raise a “serious question” regarding Defendants’ compliance
             efforts based on language that is not part of any court order.

          Notably, Plaintiffs never seriously dispute that the Postal Service has instructed that late

and extra trips are not banned and that they occur on a daily basis. Rather, unable to overcome the

plain language of the Court’s orders and the obvious and undisputed facts that indicate that

Defendants are complying with those orders, they make suppositions about what the Court

supposedly required that are completely divorced from the actual text of its orders.




2
  In light of the fact that the Postal Service is complying with this Court’s orders, as well as the
burden that litigating these cases on an expedited basis places on the Postal Service’s operational
managers, who are also working to ensure the Nation’s mail system meets the demands of the
Election, Defendants respectfully submit that further accelerated motions practice in these and
other related cases is not necessary and may ultimately be counterproductive to all parties’ shared
goal of ensuring the expeditious delivery of the mail, particularly Election Mail. Indeed,
Defendants note that the Plaintiffs in New York are the only ones who asked for expedited summary
judgment briefing. Given the multiple preliminary injunctions in place and the Postal Service’s
commitments to the proper handling and timely delivery of Election Mail, the only byproduct of
such briefing, which in the main repeats the arguments already presented on their motion for
preliminary injunction, is to burden the employees of the Postal Service, who must now devote
time and attention to factual attestations rather than their job of ensuring timely delivery of Election
Mail in this critical period.
                                                   8
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 9 of 17




       First, Plaintiffs assert that the “Court . . . considered [the] additional operational

instructions and guidelines that Defendants adopted on September 21, 24, and 25 and submitted

for the Court’s consideration.” Mot. at 4. Plaintiffs go on to conclude that “[b]y granting plaintiffs’

motion, the Court made clear that these attempts at clarification were inadequate.” Id. at 5. They

therefore reason that the Court must have been enjoining something else other than a prohibition

on late and extra trips (even though it did not say so), and point to a set of guidelines issued in July

14, 2020 by Robert Cintron, Vice President, Logistics (the “Cintron Guidelines”). See id. at 4-5.

These guidelines did not and do not ban late and extra trips, rather “[t]hey were intended to clarify

pre-existing ambiguity concerning late and extra trips by describing when late/extra trips will and

will not facilitate prompt delivery of mail.” Third Supp. Cintron Dec. ¶ 5 [Ex. G]. In any event,

to the extent the Guidelines were interpreted in a more restrictive fashion, the Clarifying

Operational Instructions made clear that late and extra trips are not banned. See Ex. A.

       But these points are ultimately irrelevant to the present motion, because this Court did not

say anything about the Cintron Guidelines in its orders. If the Court actually intended to enjoin

every aspect of the Cintron Guidelines via its orders (and not just a ban on late and extra trips, to

the extent the guidelines purportedly imposed such a ban—which it did not), such an injunction

must comport with Rule 65(d), which requires “that a federal court frame its orders so those who

must obey them will know what the court intends to require and what it means to forbid.” Common

Cause v. Nuclear Regulatory Comm’n, 674 F.2d 921, 927 (D.C. Cir. 1982) (quoting Int’l

Longshoremen’s Ass’n, Local 1291 v. Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76 (1967));

see also United States v. Philip Morris USA Inc., 566 F.3d 1095, 1137 (D.C. Cir. 2009) (“Because

an injunction ‘prohibits conduct under threat of judicial punishment, basic fairness requires that

those enjoined receive explicit notice of precisely what conduct is outlawed.’”) (quoting Schmidt



                                                   9
        Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 10 of 17




v. Lessard, 414 U.S. 473, 476 (1974)). The Court’s orders were specific in what they prohibit—a

ban on late and extra trips—and neither identified nor even suggested that anything else was

subject to their mandate.

       Nor does the fact that the Cintron Guidelines were not immediately “revoked” indicate any

possibility of noncompliance. As discussed earlier, these Guidelines simply recognized that there

are situations where late and extra trips would facilitate the expeditious delivery of mail, see Supp.

Cintron Dec. ¶¶ 3, 6, 10, and there are times when late and extra trips could actually harm

performance. For example, if trucks are held at a processing and distribution center in order to

wait for additional mail, this delay could cause the mail trucks to “arrive at an air transportation

center too late to meet the scheduled departure time of the flight,” id. ¶ 14, and thus would delay

all of the mail on the truck. These guidelines thus provide some guidance to managers—who, in

any event, have discretion to “use their best business judgment to meet [USPS] service

commitments,” Ex. A, at 3—but are not a ban. Indeed, was there any doubt at all, Mr. Cintron

issued an email on October 16 “to reinforce what I believe recent communications from

[Headquarters] have already made clear” that these guidelines “set no hard limitation on [late and

extra] trips,” and emphasizing that “[m]y guidelines may provide an effective tool for addressing

any questions managers may have concerning when to run late and extras but they should not be

read in a manner that conflicts with the attached Stand-Up Talk [that makes clear that such trips

are authorized and should be used when operationally appropriate]. At all times, including during

this election season, delayed trips and extra trips should be used as necessary to meet service

performance standards and to ensure the timely delivery of election mail. Managers shall use their

best business judgment to meet service commitments and not leave mail behind.” Colin Dec. ¶ 17




                                                 10
        Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 11 of 17




(emphasis in original) [Ex. H]. Plaintiffs provide no reason why this email would not demonstrate

the Postal Service’s compliance, however the Court’s orders are interpreted.

       Indeed, one of the reasons Mr. Cintron issued this email is because the question of the

status of his guidelines was front and center in a motion for clarification in the Eastern District of

Pennsylvania. There, the Court enjoined the Defendants from “continued implementation or

enforcement of the Guidelines regarding transportation sent by Robert Cintron.” Order, ¶ 4(b),

ECF No. 63. Defendants moved for clarification on this point on October 6, 2020, noting that

USPS had made clear that the Guidelines were not a ban or restriction on late and extra trips, but

simply guidance on when late and extra trips were helpful. See Mot. for Clarification, ECF No.

66, Pennsylvania v. DeJoy, 20-cv-4096 (GAM) (E.D. Pa.). And the Court agreed, ruling on

October 9 that “[t]ransportation in the form of late and extra trips is authorized and shall be used

when reasonably necessary to meet service standards and service performance targets,” and that

“[t]o the extent they conflict, the provisions of this Order shall supersede any prior guidance,

including Guidelines regarding transportation sent by Robert Cintron.” Order, at 1-2, ECF No. 70,

Pennsylvania v. DeJoy, 20-cv-4096 (GAM) (E.D. Pa.). Defendants have therefore been crystal-

clear about their interpretation of the scope of the guidelines (that they are a potentially helpful

tool but are not binding), and had Plaintiffs thought that this construction conflicted with this

Court’s orders, they could have brought this to the Court’s attention weeks ago. They did not.

       Second, Plaintiffs argue that Defendants “made no efforts to comply” with this Court’s

orders “[f]or over two weeks.” See Mot. at 5. But this is simply wrong. As described above, the

Postal Service issued repeated instructions that late and extra trips were not banned, but rather

were authorized when they would improve service, and those instructions have been in place

throughout the entire period that the Court’s orders were in effect—something Plaintiffs do not



                                                 11
        Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 12 of 17




deny. But more importantly, this argument is irrelevant to their present motion. Whatever the past

conduct of Defendants, if they are indisputably in compliance in the present, then there is no need

for the continued production of data to ensure that they remain in compliance.

       Third, Plaintiffs say that “[t]he relevant data confirm Defendants’ failure to comply with

the Court’s injunctions.” Id. They point to the fact that USPS’s service scores have not fully

returned to their pre-July levels. Id. But this is not evidence of Defendants’ noncompliance with

an order enjoining a ban on late and extra trips. Rather, as the United States District Court for the

District Court for the Southern District of New York explained, there are “a variety of issues –

such as the COVID-19 pandemic, wildfires on the west coast, and inclement weather – which

contribute to the [service] delays and are outside of USPS’s control.” Order, ECF No. 82, at 6,

Jones v. USPS, No. 20-cv-6516-VM (Oct. 9, 2020). Nor does the fact that there were fewer late

and extra trips in October than July call Defendants compliance with this Court’s orders into

question. See Mot. at 6. Just the opposite – it indicates that late and extra trips are not banned.

       It would, after all, make little sense to require USPS to use late and extra trips under all

circumstances in an attempt to have the same number of late and extra trips as in July, as Plaintiffs

seem to suggest. While late and extra trips can be useful under specific circumstances, if they are

used “without any limitation” it “would lead to substantial delay in mail deliveries throughout the

Nation,” as mail trucks would regularly miss connections with air travel and long-haul tractor-

trailers, exacerbating delays. Third Supp. Cintron Dec. ¶ 8.

       Indeed, unlike other cases Plaintiffs cite where data might be useful to judge compliance,

here the data Plaintiffs seek is simply irrelevant. These cases differ from Heredia Mons and

Damus, which articulated the “significant question” basis for discovery to enforce a judgment, and

discussed the type of data that could support such a showing. There, the Court had issued



                                                 12
          Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 13 of 17




injunctions with abstract requirements (in Heredia Mons, requiring that the Department of

Homeland Security provide applicants individualized, fact-specific assessments and comport with

procedural and substantive requirements, 2020 WL 4201596, at *1, and in Damus, the Court issued

an order similarly requiring an individualized assessment for asylum seekers. 328 F.R.D. at 2-3).

In order to judge compliance, the Court had to look at circumstantial evidence, and the Court

therefore considered rates of very high denial, combined with affidavit evidence of summary

denial without individualized assessment, as probative evidence that the policies were not being

followed. Heredia Mons, 202 WL 4201596, at *3; Damus, 328 F.R.D. at 4-5). In these cases, by

contrast, the Court’s injunctions were not abstract, but direct: prohibiting the Postal Service from

banning late and extra trips. The Postal Service has affirmatively shown that no such ban exists,

and that late and extra trips continue every day, and thus there is simply no evidence that a ban is

actually in place.

          Moreover, the data would tell this Court nothing about whether the “Cintron guidelines”

remain in effect, which is the only purported basis for Plaintiffs’ requests. Even if this Court were

to decide that its order required the revocation of the “Cintron guidelines” in their totality, such an

injunction would be resolved by instructions to the field (instructions that, as the Postal Service

has explained in public filings, would have a negative impact on the delivery of the mail, see Third

Supp. Cintron Dec.). It is entirely unclear why data would then be needed, as Defendants would

unquestionably be in compliance with even Plaintiffs’ own, creative reading of this Court’s orders.

          Plaintiffs have raised no questions, much less a “significant question,” regarding the Postal

Service’s compliance with this Court’s order, and their motion should be denied on that basis

alone.

   III.      The relief Plaintiffs seek has nothing to do with ensuring compliance with this
             Court’s orders.

                                                   13
        Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 14 of 17




       Plaintiffs also make no serious attempt to demonstrate why the relief they seek—extensive,

daily data—is possibly necessary to assist the Court in determining whether the Postal Service has

continued a ban on late and extra trips. The Postal Service is already providing extensive data

pursuant to the orders of other district courts, including weekly updates on service performance

standards for First-Class Mail, Marketing Mail, and Periodicals; “separate, unmerged 2-day and

3-5 day weekly service reports for both pre-sort and single-piece First-Class Mail, and variance

reports,” and a summary of “any and all data collected by USPS Headquarters regarding USPS’s

handling of Election Mail at the Headquarters level and compliance with USPS policies regarding

Election Mail.” Order ¶ 6, Jones v. USPS, ECF No. 57, No. 20-cv-651 (VM) (S.D.N.Y. 2020).

The Postal Service is also providing weekly submissions on the rate that the Postal Service incurred

overtime and the number of late and local trips. See Order ¶ 5, ECF No. 63, Pennsylvania v.

DeJoy, 20-cv-4096 (GAM). And as Plaintiffs acknowledge, these late and extra trips have

consistently occurred since the Court issued its injunctions. Nor do Plaintiffs provide any basis

for why they need such late and extra trip data provided every day, particularly given that the Postal

Service has consistently demonstrated, as recently as yesterday, that such late and extra trips

continue.

       Nor would producing daily service score information provide information on whether

USPS is complying with an injunction regarding such late and extra trips. As discussed above,

even weekly service scores do not indicate whether the Postal Service is complying with this

Court’s injunction; daily, lower-quality reporting of that same information would provide even

less assistance. Indeed, Plaintiffs have made no attempt to target their request, as they seek “any

other reports and metrics on mail delivery timelines,” Proposed Order ¶ 3, ECF No. 3, a request

that, if taken seriously, could involve millions of different data points for specific pieces of mail.

                                                 14
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 15 of 17




Saleem Dec. ¶ 9. Moreover, “[t]he Postal Service has a variety of teams, all of which produce

internal reports,” id. which are not centrally located. Moreover, many of these reports are ad-hoc

data that “can be useful for internal operational purposes but is not useful for evaluating overall

mail performance.” Id. ¶ 4. Rather, to the extent Plaintiffs are seeking to understand the Postal

Service’s performance, the validated data that Defendants are already providing pursuant to other

court orders—including specific to Election Mail—would be the most useful.

         Ultimately, Plaintiffs seek to launch a burdensome fishing expedition for data without any

real connection to evaluating Defendants’ compliance with this Court’s injunction – the basis for

any discovery in this context. See Damus v. Nielsen, 328 F.R.D. 1, 3-4 (D.D.C. 2018).

   IV.      The relief Plaintiffs seek is not feasible and would hinder the Postal Service in the
            last days before the Election.

         Plaintiffs’ requests for data should be denied for another reason: it would not produce

accurate, reliable information, and in attempting to do so, it would consume Postal Service

resources at precisely the time when the Postal Service should be focused on ensuring the

expeditious delivery of Election Mail.

         As the Postal Service has explained, “daily performance data is incomplete, subject to

change, and overall, is not an accurate representation of the Postal Service’s service performance.”

Saleem Dec. ¶ 5 [Ex. I]. Same-day reporting, for example, “would be incomplete and misleading”

because if a mailpiece that was scheduled to be delivered on a Wednesday, but was actually

delivered on a Friday, “that delay would not be apparent from the Wednesday daily data and would

only be incorporated into the Postal Service’s data after it was delivered on Friday. As such,

weekly data produced several days after the close of the week is much more representative and

accurate.” Id. Similarly, “individual days during the week tend to exhibit unique and differential

performance patterns that would be misleading and unhelpful when taken out of a longer-term

                                                15
        Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 16 of 17




service picture.” Id. ¶ 8. Service performance data is also subject to change for a variety of other

reasons, including data updates, quality controls, and other issues which “can cause sizable

changes in the data, which makes daily data less informative for tracking trends in service

compared to the longer-term data the Postal Service is already providing.” Id. ¶ 6. The Postal

Service has a “complex and sophisticated data validation process” for its weekly reporting, which

allows it “to correct data errors before they are erroneously relied upon.” Id. ¶ 7. This validation

takes time to complete, and “the sooner service performance data is reported, the more incomplete

and unrepresentative it is.” Id.

       Providing such unvalidated, incomplete, and unrepresentative data would not assist the

Court in judging Defendants’ compliance (assuming such data was even relevant, which it is not).

But even attempting to produce such reports would be a significant burden on the Postal Service

in the lead up to the election. The Enterprise Analytics Corporate Reporting Organization, which

is the “sole provider of official service scores,” currently produced “over 100 such scores and

reports per week . . . which is extremely time consuming.” Id. ¶ 12. “[R]equiring the Postal

Service to produce more frequent, lower quality data reports would impose a new burden that

would divert important managerial and other resources.” Id. Indeed, producing daily reporting

would consume the majority of the time of the people currently producing such service

performance data. “Little benefit would be gained for the court or the public in exchange for

providing this information, given that the daily data would be incomplete and unrepresentative . .

. and inferior to the weekly data already being provided.” Id. ¶ 13. Moreover, key personnel

would be diverted from “working on critical data analysis to support the Postal Service’s

commitment to on-time delivery of all mail in general, and Election Mail in particular, for millions




                                                16
         Case 1:20-cv-02405-EGS Document 36 Filed 10/23/20 Page 17 of 17




of people and voters across the country.” Id. Plaintiffs have shown no basis for why such an

exercise is justified.

                                        CONCLUSION

        For the aforementioned reasons, this Court should deny Plaintiffs’ motions.




Dated: October 23, 2020             Respectfully submitted,

                                    JEFFREY BOSSERT CLARK
                                    Acting Assistant Attorney General

                                    ERIC R. WOMACK
                                    Assistant Director, Federal Programs Branch

                                    /s/ Kuntal Cholera
                                    JOSEPH E. BORSON (Va. Bar No. 85519)
                                    KUNTAL CHOLERA
                                    ALEXIS ECHOLS
                                    DENA M. ROTH
                                    JOHN J. ROBINSON
                                    Trial Attorneys
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L. Street, NW
                                    Washington D.C. 20005
                                    (202) 514-1944
                                    Joseph.Borson@usdoj.gov

                                    Attorneys for Defendants




                                               17
